—In an action, inter alia, to recover damages for breach of contract, the defendant Pennybridge Properties, Inc., appeals from an order of the Supreme Court, Westchester County (Rudolph, J.), entered May 13,1996, which, upon granting its motion, in effect, for leave to renew a prior motion to compel access on a daily basis to the plaintiff’s condominiums to inspect and photograph repair work being performed, adhered to a prior order of the same court (Lefkowitz, J.), dated November 6, 1995, inter alia, directing access to the plaintiff’s condominiums every other work day at 4:00 p.m.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there is no compelling argument in favor of modifying the schedule governing access to the plaintiff’s condominiums set forth in the order dated November 6, 1995. Bracken, J. P., O’Brien, Friedmann and Krausman, JJ., concur.